Exhibit 10.3
 
PURCHASE AND SALE OF ASSETS AGREEMENT
 
THIS PURCHASE AND SALE OF ASSETS AGREEMENT (the "Agreement") made and entered
into this _______ day of ______________, _______ (the "Execution Date"),



BETWEEN:  
SOLAR TEYIN, S.L.
(the “Seller”)
 
OF THE FIRST PART
 
- AND -
 
SOLAR ACQUISITION CORP.
(the "Purchaser")
 
OF THE SECOND PART



BACKGROUND:


A)  
Purchaser has approached the Seller with the intention and desire of purchasing
all existing intellectual and other intangible property relating to the
development of a solar lighting system (the “Lighting System Assets”).  Seller
desires to sell all Lighting System Assets held by the Seller.



B)  
All provisions, obligations, and rights expounded within this Agreement are
conditioned upon and operate solely under the assumption that the Seller and
Purchaser have entered into a business arrangement, and acting without duress,
have executed this Agreement freely and willfully with the intention of
committing to the transaction as set forth below and hereby express their
desires to be held to the requirements, obligations, and rights set hereunder.

 
IN CONSIDERATION of the provisions contained in this Agreement and for other
good and valuable consideration, the receipt and sufficiency of which
consideration is acknowledged, the Parties agree as follows:
 
I  
PURCHASE



A  
The Sale
 
Subject to the terms and conditions of this Agreement, and in reliance on the
representations, warranties, and conditions set out in this Agreement, the
Seller agrees to sell all Lighting System Assets to the Purchaser, and the
Purchaser agrees to purchase said assets from the Seller.  Lighting System
Assets, included under the terms of this Agreement shall be attached hereto as
Schedule “A”.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
 
1

--------------------------------------------------------------------------------

 
 
B  
The Purchase Price and Payment
 
The Aggregate Purchase Price exactly one million five hundred thousand
(1,500,000) shares of common stock of Solar Acquisition Corp, to be issued to
Solar Teyin, S.L. or its designee upon written request.

 
A  
Closing



i.  
The closing of the purchase and sale of the Company (the "Closing") will take
place on the ____ day of February 2011 (the "Closing Date") at the offices of
the Seller or at such other time and place as the Parties mutually agree.



ii.  
At Closing:



(a)  
The Purchaser shall provide:



(1)  
Any and all documentation and forms required to sufficiently and legally secure
Seller's rights in the stocks or other securities, present and/or future;



(b)  
the Seller shall provide:



(1)  
Duly executed forms and documents evidencing transfer of signing authority and
control of all assets listed under Schedule “A”  and Schedule “B” attached
hereto;



II  
REPRESENTATIONS AND WARRANTIES



A  
Seller's Representations and Warranties
 
The Seller represents and warrants to the Purchaser that:

 
i.  
Seller is a corporation, or limited liability company, duly incorporated or
continued, validly existing, and in good standing under the laws of the Kingdom
of Spain and has all requisite authority to carry on business as currently
conducted.



ii.  
The Seller is the absolute beneficial owner of the Lighting System Property,
free and clear of any liens, charges, encumbrances or rights of others, except
as expressed in the Agreement and the schedules and exhibits attached herein,
and is exclusively entitled to dispose of said assets upon execution of this
Agreement.



iii.  
There has been no act or omission by the Seller that would give rise to any
valid claim relating to a brokerage commission, finder's fee, or other similar
payment.



iv.  
The Seller is a resident of the Kingdom of Spain for the purposes of the
Internal Revenue Code.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
 
2

--------------------------------------------------------------------------------

 
 
v.  
The Seller has no knowledge that any representation or warranty given by the
Purchaser in this Agreement is inaccurate or false.



vi.  
The representations and warranties given in this Agreement are the only
representations and warranties; no other representation or warranty, either
express or implied, has been given by the Seller to the Purchaser.



vii.  
The Seller warrants to the Purchaser that each of the representations and
warranties made by it is accurate and not misleading at the Closing Date. The
Seller acknowledges that the Purchaser is entering into this Agreement in
reliance on each warranty and representation.



viii.  
The Seller's representations and warranties will survive the Closing Date of
this Agreement.



B  
Purchaser's Representations and Warranties
 
The Purchaser represents and warrants to the Seller the following:

 
i.  
The Purchaser has funds and means available to issue the full purchase price and
any expenses accumulated by the Purchaser in connection with this Agreement and
the Purchaser has not incurred any obligation, commitment, restriction, or
liability of any kind, absolute or contingent, present or future, which would
adversely affect its ability to perform its obligations under this Agreement.



ii.  
The Purchaser has not committed any act or omission that would give rise to any
valid claim relating to a brokerage commission, finder's fee, or other similar
payment.



iii.  
The Purchaser is a resident of the United States for the purposes of the
Internal Revenue Code.



iv.  
This Agreement has been duly executed by the Purchaser and constitutes a legal
and binding obligation of the Purchaser, enforceable in accordance with its
terms, except as enforcement may be limited by bankruptcy and insolvency, by
other laws affecting the rights of creditors generally, and by equitable
remedies granted by a court of competent jurisdiction.



v.  
The Purchaser has no knowledge that any representation or warranty given by the
Seller in this Agreement is inaccurate or false.



vi.  
The representations and warranties given in this Agreement are the only
representations and warranties; the Purchaser has given no other representation
or warranty, either express or implied, to the Seller.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
3

--------------------------------------------------------------------------------

 
 
vii.  
The Purchaser warrants to the Seller that each of the representations and
warranties made by the Purchaser is accurate and not misleading at the date of
Closing. The Purchaser acknowledges that the Seller is entering into this
Agreement in reliance on each warranty and representation.



viii.  
The Purchaser's representations and warranties will survive Closing.



III  
CONDITIONS PRECEDENT



A  
Conditions Precedent to Seller's Obligations
 
The obligation of the Seller to complete the sale of the Lighting System
Property under this Agreement is subject to the satisfaction of the following
conditions precedent by the Purchaser, on or before the Closing Date, each of
which is acknowledged to be for the exclusive benefit of the Seller and may be
waived by the Seller entirely or in part:

 
i.  
All of the representations and warranties made by the Purchaser in this
Agreement will be true and accurate in all material respects on the Closing
Date.



ii.  
The Purchaser will obtain or complete all forms, documents, consents, approvals,
registrations, declarations, orders, or authorizations of any person or any
governmental or public body, required of the Purchaser in connection with the
execution of this Agreement.



iii.  
The Seller will receive a legal opinion from the Purchaser's counsel confirming
the representations and warranties given by the Purchaser in this Agreement.



B  
Conditions Precedent to Purchaser's Obligations
 
The obligation of the Purchaser to complete the purchase of the Company under
this Agreement is subject to the satisfaction of the following conditions
precedent by the Seller, on or before the Closing Date, each of which is
acknowledged to be for the exclusive benefit of the Purchaser and may be waived
by the Purchaser entirely or in part:

 
i.  
All of the representations and warranties made by the Seller in this Agreement
will be true and accurate in all material respects on the Closing Date.



ii.  
The Seller will obtain and complete all forms, documents, consents, approvals,
registrations, declarations, orders, or authorizations of any person or
governmental or public body that are required of the Seller for the proper
execution of this Agreement and the transfer of the Lighting System Property to
the Purchaser.



iii.  
The Seller will have executed all documentation necessary to transfer the
Lighting System Property described herein to the Purchaser.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
4

--------------------------------------------------------------------------------

 
 
iv.  
The Purchaser will receive a legal opinion from the Seller's counsel confirming
the representations and warranties given by the Seller in this Agreement.



C  
Conditions Precedent Not Satisfied



i.  
If the Seller fails to satisfy any condition precedent set out in this Agreement
on or before the Closing Date, and the Purchaser does not waive the condition,
this Agreement will be of no effect on the Closing Date and there will be no
liability between the Parties.



ii.  
If the Purchaser fails to satisfy any condition precedent set out in this
Agreement on or before the Closing Date, and the Seller does not waive the
condition, this Agreement will be of no effect on the Closing Date and there
will be no liability between the Parties.



IV  
DISCLOSURE
 
The Purchaser further agrees to use all reasonable efforts to ensure the
confidentiality of any private or unpublished information received from the
Seller or observed at the Seller's premises. If this Agreement is terminated for
any reason, the Purchaser will promptly return all written information and
documents relating to the Business to the Seller.

 
V  
DEFAULT



A  
If the transaction set out in this Agreement does not close due to the Seller's
failure to satisfy its obligations, or due to the Seller's failure to perform or
fulfill any conditions set out in this Agreement, the Deposit will be returned
to the Purchaser.  Seller hereby agrees to damages assessed that shall be no
less than legal fees and costs associated with the sale and any subsequent
transactions between the parties related to the sale and purchase of the
Company, including but not limited to all audits, expenditures for due
diligence, and opportunity costs.



B  
If the transaction set out in this Agreement does not close due to the
Purchaser's failure to satisfy its obligations, or due to the Purchaser's
failure to perform or fulfill any conditions set out in this Agreement, the
Deposit will be retained by the Seller.



VI  
INDEMNITY
 
The Seller will indemnify and save the Purchaser harmless from and against all
claims, loss, damage, liability or expense which the Purchaser may suffer in
regards to any liability or obligation arising out of the ownership or operation
of the Company prior to the Closing Date.

 
VII  
NOTICES
 
Any notices or deliveries required in the performance of this Agreement will be
deemed completed when hand-delivered, delivered by agent, or three (3) days
after being placed in the post, postage prepaid, to the Parties at the addresses
contained in this Agreement or as the Parties may later designate in writing.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
5

--------------------------------------------------------------------------------

 
 
VIII  
EXPENSES AND COSTS
 
The Parties agree to pay all their own costs and expenses in connection with
this Agreement.

 
IX  
STOCK RESTRICTIONS
 
Seller agrees and understands that any and all shares received as part of the
purchase amount maybe restricted in accordance with the Securities Act of 1933
as to eligibility to be sold.

 
X  
MEDIATION AND ARBITRATION



A  
In the event a dispute arises out of or in connection with this Agreement, the
Parties will attempt to resolve the dispute through friendly consultation.



B  
If the dispute is not resolved within a reasonable period then any and all
outstanding issues may be submitted to mediation with a mediator certified by
the Florida Supreme Court and in accordance with Rule 10.100 of the Florida
Rules for Certified and Court-Appointed Mediators.



C  
If mediation is not successful in resolving the entire dispute or is
unavailable, any outstanding issues will be submitted to final and binding
arbitration in accordance with the laws of the State of Florida. The Parties
agree to submit to the rules of either the American Arbitration Association or
the National Arbitration Forum at the election of the complaining Party.  The
Parties agree that the forum shall be Broward County, Florida and that this
Agreement and all matters herein shall be controlled by the laws of the State of
Florida and the Rules of the chosen body to govern the arbitration.  The
arbitrator's award will be final, and judgment may be entered upon it by any
court having jurisdiction within the State of Florida.



XI  
SEVERABILITY
 
The Parties acknowledge that this Agreement is reasonable, valid, and
enforceable; however, if any part of this Agreement is held by a court of
competent jurisdiction to be invalid, it is the intent of the Parties that such
provision be reduced in scope only to the extent deemed necessary to render the
provision reasonable and enforceable and the remainder of the provisions of this
Agreement will in no way be affected or invalidated as a result.

 
XII  
GENERAL PROVISIONS



A  
This Agreement will be governed by and construed in accordance with the laws of
the State of Florida.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
6

--------------------------------------------------------------------------------

 
 
B  
This Agreement contains the entire agreement between the Parties. Statements or
representations which may have been made by any Party to this Agreement in the
negotiation stages of this Agreement may in some way be inconsistent with this
final written Agreement. All such statements are declared to be of no value to
either Party. All other written agreements preceding this Agreement shall only
be incorporated if attached as exhibits herein and expressly acknowledged under
the attached Parties' Affidavit to Incorporate Documents.  Only the written
terms of this Agreement will bind the Parties.



C  
This Agreement may only be amended or modified by a written instrument executed
by all of the Parties.



D  
A waiver by one Party of any right or benefit provided in this Agreement does
not infer or permit a further waiver of that right or benefit, nor does it infer
or permit a waiver of any other right or benefit provided in this Agreement.



E  
This Agreement is the result of the negotiations of the Parties and in the event
of any dispute shall not be construed in favor or against any Party on the basis
of it having memorialized the Agreement in writing.



F  
This Agreement will pass to the benefit of and be binding upon the Parties'
respective heirs, executors, administrators, successors, and permitted assigns.



G  
The clauses, paragraphs, and sub paragraphs contained in this Agreement are
intended to be read and construed independently of each other. If any part of
this Agreement is held to be invalid, this invalidity will not affect the
operation of any other part of this Agreement.



H  
All of the rights, remedies and benefits provided in this Agreement will be
cumulative and will not be exclusive of any other such rights, remedies and
benefits allowed by law or equity.



I  
For purposes of interpretation and timing, except where otherwise specified,
time is of the essence in this Agreement.



J  
To facilitate execution, this Agreement may be executed in as many counterparts
as may be required, and it shall not be necessary that the signatures of, or on
behalf of, each party, or that the signatures of all persons required to bind
any party, appear on each counterpart; but it shall be sufficient that the
signature of, or on behalf of, each party, or that the signatures of the persons
required to bind any party, appear on one or more of the counterparts.  All
counterparts must be consistent and contain equal and identical attachments and
incorporated agreements. All counterparts shall collectively constitute a single
agreement. It shall not be necessary in making proof of this Agreement to
produce or account for more than a number of counterparts containing the
respective signatures of, or on behalf of, all of the parties hereto.  Further,
this Agreement may be executed by facsimile signatures and such facsimile
signatures shall be deemed to be the original signatures of the parties.



K  
Headings are inserted for the convenience of the Parties only and are not to be
considered when interpreting this Agreement.  Words in the singular mean and
include the plural and vice versa.  Words in the masculine gender include the
feminine gender and vice versa.  Words in the neuter gender include the
masculine gender and the feminine gender and vice versa.

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
7

--------------------------------------------------------------------------------

 


IN WITNESS WHEREOF the Parties have duly affixed their signatures under hand and
seal on this _______ day of October 2010.
 

         
 
   
Date
 
Representative for Solar Acquisition Corp.
   
 
 
 
   
 
                            Date.  
Representative for Solar Teyin, S.L>
       

 
____
Initial   
 
BKL
Initial 
   Solar Acquisition Purchase Agreement

 
 
8

--------------------------------------------------------------------------------

 